Citation Nr: 1437032	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for back strain.

8. Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from April 2010, December 2010, and November 2011 rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.

It appears that the RO considered the Veteran's claim for service connection for a left shoulder disorder as a claim to reopen a prior denial, and the Veteran's claim for service connection for a right shoulder disorder as a new claim.  Review of the original September 1984 claim does not indicate which shoulder it pertains to, but indicates the claim is for residuals of an acromioclavicular joint (AC joint) separation.  Review of the Veteran's service treatment records shows that the suspected AC joint separation involved the right shoulder.  The January 1985 rating decision that denied the Veteran's claim did not specify which shoulder it pertained to.  Therefore, the Board will consider the right shoulder claim under the new and material evidence standard and the left shoulder claim as an original service connection claim.

The issues of entitlement to service connection for a left shoulder disorder, right ankle disorder, low back strain, and PTSD and of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right shoulder disorder was previously denied in a rating decision that was dated in January 1985.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

2.  The evidence received since the January 1985 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.

3.  The Veteran's claim for service connection for a right ankle disorder was previously denied in a rating decision that was dated in January 1985.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

4.  The evidence received since the January 1985 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right ankle disorder.

5.  The Veteran was not shown to have a left ankle disorder that is related to his military service.

6.  The Veteran's right shoulder disorder did not onset during service and was not caused or made permanently worse by a disease or injury in service.  





CONCLUSIONS OF LAW

1. The RO's rating decision in January 1985 denying service connection for a right shoulder disorder and a right ankle disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for a right shoulder disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for a right ankle disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A left ankle disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  A right shoulder disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated February 2010 and July 2010 which provided information about how VA could assist the Veteran with obtaining evidence, the criteria for establishing service connection, and information about how VA assigns ratings and effective dates.  Although the letters referred to the left shoulder disorder as a new and material evidence claim and the right shoulder as an original service connection claim, there is no prejudice to the claimant because the right shoulder claim is reopened herein and both claims were considered on the merits by the RO.

Evidence in support of the Veteran's claims was obtained and he was provided with two VA examinations pertaining to his claimed disabilities.  There is no indication that additional relevant exists that is not contained in the paper or electronic claims file.

New and Material Evidence

In a January 1985 rating decision, the RO denied service connection for the Veteran's right shoulder and right ankle disorders because the Veteran failed to appear for a VA examination or to otherwise prosecute his claim.  Thus, there was no showing of a current disability or a nexus to service. The evidence considered at that time included service treatment records. The Veteran did not timely file a notice of disagreement with this decision or submit additional evidence within one year. The RO's decision then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the prior denial includes VA treatment records documenting bilateral shoulder and right ankle pain, an opinion from the Veteran's primary care doctor to the effect that he has bilateral shoulder impingements and right ankle pain as a result of his in service injuries, and two VA examination reports.  One of the reports diagnoses bilateral shoulder strain and the other diagnoses right shoulder bursitis.  The Veteran also submitted written statements indicating that he had shoulder and right ankle problems since service.  He believes he developed a left ankle disorder as a result of his right ankle problem.  These statements are new because they were not of record at the time of the January 1985 denial of the Veteran's claims.  They are material because they provide evidence of current disability and nexus to service, elements which were missing at the time of the prior denial.

Thus, the Veteran's claims for service connection for a right shoulder disorder and a right ankle disorder are reopened.  

Service connection

The Veteran contends that he developed shoulder and ankle problems in service that continued to the present time.  He contends that he developed a left ankle disorder as a result of his difficulties with his right ankle which was injured in service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

A.  Right Shoulder

The Veteran contends that he hurt his right shoulder when he got tangled in a hose and possibly fell in service and that this caused his current right shoulder disorder.  

The Veteran's service treatment records reflect that in March 1979 the Veteran reported that he hurt his right shoulder in service while working.  An AC joint separation was suspected, but x-rays were negative.  Examination revealed bilateral subluxing shoulders which were treated with strengthening exercises.  A note from the following April indicated that the Veteran had reported decreased symptoms and stopped attending physical therapy.   

There is no record of treatment for any type of right shoulder condition for many years after service.  When the Veteran established care with VA in February 2008 he reported no complaints. In October 2009 he sought treatment for left shoulder pain that was present for several months.  In the course of treatment for his left shoulder pain, he also mentioned his history of right shoulder injury.  Later, he reported right shoulder pain.  His treating physician opined in a July 2011 note that the Veteran had bilateral shoulder impingements that resulted from his "prior injuries in the military."  He provided no rationale for his conclusion.   

The Veteran was afforded a VA examination of his right shoulder in November 2010.  At that time, the Veteran denied any specific injury to his right shoulder and suggested that it possibly occurred due to physical training or carrying heavy objects.  The examiner recounted the Veteran's history of being diagnosed with bilateral subluxing shoulders in service treated with physical therapy and with a normal x-ray of the right shoulder in March 1979.  A March 2010 x-ray of the right shoulder showed no acute fractures or subluxations and the bony articulations appeared unremarkable.  The examiner diagnosed right shoulder bursitis and opined that this was not caused by the Veteran's right shoulder condition in the military.  The examiner explained that in service the Veteran had a condition of subluxing of the shoulders for which he was provided muscle strengthening physical therapy to which he responded and then sought no further treatment.  Service treatment records did not document chronicity or post separation records did not indicate continuity of symptoms.  The examiner opined that consequently, this shoulder subluxing condition could not be expected to give rise to another problem of the right shoulder some 31 years later.  Rather, other pathological processes were more likely to affect the shoulder in that time span.  The examiner noted that the Veteran worked in a physically demanding job.

The evidence does not show that it is at least as likely as not that the Veteran's right shoulder disorder is related to his military service, including the right shoulder injury and diagnosis of bilateral subluxing shoulders in service.  The most probative evidence on this matter is the opinion of the VA examiner, who, in contrast to the Veteran's physician, provided a well-supported rationale for his conclusions based on a complete review of the evidence of record.  This included the differing diagnosis at the present time than what was noted in service, the lack of continuity of symptoms for many years, and the Veteran's history of work in a physically demanding occupation.  Although the Veteran indicated that he had right shoulder problems since  service, his statements are not credible in light of the fact that the upper extremities were normal at separation, that he did not seek treatment for many years, reported that he had no complaints when he established care with VA in 2008,that it was indicated in February 2008 his pain level was 0 and that the upper extremities were normal, and thereafter initially reported only left shoulder pain with complaints about the right shoulder not arising until later.  We find the report of an on-going problem since service to be inconsistent with the normal separation finding and the normal finding in 2008.  We find the Veteran's more recent statements to be not credible.  Moreover, to the extent that the Veteran offers his lay opinion that his current right shoulder problem is related to his military service, his opinion is far less probative than that of the VA examiner who applied his medical expertise to the evidence of record.  

The benefit of the doubt was considered, but the weight of the evidence is against the Veteran's claim.  Service connection for a right shoulder disorder is denied.

B.  Left ankle

The Veteran reports that he has left ankle pain as a result of a right ankle injury that occurred in service.  Although the issue of entitlement to service connection for a right ankle disorder has not yet been decided, the issue is not inextricably intertwined because the evidence does not show the existence of any left ankle disorder regardless of its cause.  

VA treatment records do not document a left ankle disorder.  There are complaints of bilateral heel pain, but nothing specifically related to the left ankle.  In his July 2011 note the Veteran's treating physician indicated that the Veteran had right ankle pain which he related to a fracture of the right ankle in service, but he made no mention of complaints or diagnoses pertaining to the left ankle. The Veteran was examined by VA in April 2010 at which time there were no findings referable to the left ankle.  The examiner opined that the Veteran did not have a left ankle disorder.  This determination is fully consistent with the February 2008 notation that the lower extremities were normal.

There is no credible evidence that the Veteran was diagnosed with a left ankle disorder at any time or that he currently has a left ankle disorder.  The Veteran's assertions that he has a left ankle disorder are contradicted by the evidence of record, including documentation of the complaints that he made to his health care providers.  VA examination in April 2010 specifically found that the Veteran did not have a left ankle disorder.  Similarly, the lower extremity was normal when examined in 2008.  This finding is more probative than the Veteran's current bare assertion of a claimed left ankle disorder since it is based on physical examination and interview of the Veteran and review of the evidence of record.    

The Board considered the benefit of the doubt doctrine, but the weight of the evidence is against the Veteran's claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened.

Service connection for a right shoulder disorder is denied.

Service connection for a left ankle disorder is denied.  


REMAND

Additional evidentiary development is needed with regard to the Veteran's claims for service connection for a left shoulder disorder and a right ankle disorder because the VA examinations of record are not sufficient as pertains to these claimed conditions.  

The April 2010 VA examiner opined that the Veteran's left shoulder disorder was not related to his service, but this opinion appears to have been partially based on incorrect information.  Specifically, the examiner indicated that the only shoulder condition in service related to the right shoulder when in fact the Veteran was diagnosed with bilateral subluxing shoulders in service.  Since the examiner may not have considered the diagnosed in service subluxing shoulder condition, the opinion is not based on an adequate foundation and a new examination with opinion is necessary.  
Similarly, the November 2010 examiner did not appear to consider all of the information about the Veteran's right ankle injury in service.  Specifically, he wrote that the Veteran was seen once for a right ankle sprain and had no further visits for this problem in service.  However, review of the service treatment records shows that the Veteran had longer term treatment for his right ankle sprain in that he was initially seen in October 1978 when he twisted his ankle, but a November 1978 physical therapy consult indicates that the Veteran was issued crutches in November.  His April 1979 separation examination indicated that the Veteran sprained his ankle in October 1978 and was casted for four weeks and was still having occasional sharp pains.  

Furthermore, the examiner was unclear about the nature of any present right ankle disorder.  He noted that there was no ankle fracture in service but only a sprain and that the Veteran's current pain seemed to be related to a fracture of his foot, but then diagnosed  "right ankle fracture residual" and indicated that this had significant effects on the Veteran's activities of daily living.  Therefore, remand is also required to obtain clarification of what if any current right ankle disorder the Veteran has.

With respect to the claims for service connection for a back strain and PTSD, the Veteran requested a video Board hearing on his VA Form 9 pertaining to these claims, so they must be remanded to that the Veteran may be afforded his hearing.

The Veteran's claim for TDIU cannot be decided until the Veteran's service connection claims are resolved so this also must be remanded at this time.   

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he identify any treatment that he received for his left shoulder and right ankle.  All identified treatment records should be obtained, to the extent that the Veteran provides proper authorizations.  VA treatment records should also be obtained.  If records are identified but cannot be obtained, this should be documented in the claims file and the Veteran should be appropriately notified.

2.  Afford the Veteran a VA examination of his left shoulder and right ankle.  The examiner should identify all left shoulder and right ankle disorders that currently exist.  For each left shoulder and/or right ankle disorder that is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it onset during service or was caused or aggravated (made permanently worse) by any incident of service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  

3.  Schedule the Veteran for a video hearing for his claims for service connection for low back strain and PTSD.

4.  After completion of the above development, the Veteran's claims for service connection for a left shoulder disorder, right ankle disorder, and TDIU should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


